﻿76.	 Mr. President, for me and for my country it is a source of genuine satisfaction to see you, the Vice-President of friendly, non-aligned Panama, with which Yugoslavia maintains-the best of relations, guiding the work of the General Assembly this year. Your rich experience and your high personal qualities give us ample assurance that the proceedings of the General Assembly will be conducted efficiently. I assure you that in this the delegation of Yugoslavia will give its full support.
77.	At the same time, I wish to pay a well-deserved tribute to the President of the thirty-seventh session, Mr. Imre Hollai of friendly, neighbouring Hungary, who has ably guided the Assembly's deliberations during the past year.
78.	I wish also to express from this rostrum our appreciation to the Secretary-General for his tireless efforts in strengthening the role and effectiveness of the world Organization.
79.	At the same time, I should like to congratulate the delegation of Saint Christopher and Nevis on the admission of its country to the United Nations.
80.	We fully agree that there has been a serious deterioration in world political and economic relations. Contradictions in all fields of international relations have been sharply exacerbated. This is a great burden and threat to mankind today.
81.	The present crisis in political and economic relations —perhaps the gravest since the Second World War—is reaching the critical boundary of risk. This is the consequence of inequalities and disparities and is further aggravated by the policy of bloc rivalry and the arms race. The independence and social development of peoples and nations are increasingly threatened by the use of force and pressure. Interference in internal affairs of other States, military intervention and other forms of encroachment upon the sovereignty and territorial integrity of countries are in the process of becoming common practice. The flaring up of the emergence of new foci of crisis, most frequently in the regions of non-aligned and developing countries, are among the most adverse consequences of such a development, threatening world peace and security.
82.	None of us should acquiesce in the situation in which, almost 40 years after the adoption of the Charter of the United Nations, many peoples have not yet achieved freedom and independence and still find themselves under colonial and foreign domination. The prolonged plight of the peoples of Palestine and Namibia provides a striking example in this respect.
83.	The economic situation in the world is characterized, above all, by the shifting of the bulk of the burden of the economic crisis on to the shoulders of developing countries, especially the least developed among them. The economic problems are of global proportions and can therefore be solved only by the joint effort of the entire international community. What is needed is comprehensive support on the part of developed countries and international institutions for the efforts of developing countries to overcome the stalemate in their economies, enormous debts and other problems.
84.	The arms race is increasingly getting out of control —even out of the control of its own proponents—and is leading mankind to the verge of an abyss. Never before have so many resources and efforts and such know-how been invested in the production and development of armaments. All this creates an atmosphere of uncertainty and fear and fosters the use of force, thus jeopardizing democratic achievements and developments in the world. This is particularly evident in Europe, divided between the blocs, where the largest arsenals of nuclear and conventional weapons are already concentrated, and there are threats of new means of destruction as well.
85.	It is encouraging that the awareness that exacerbations have reached the upper limit—a limit which it would be dangerous to overstep—is also increasing. Although the dialogue between the big Powers is being conducted on a narrow front—and, first of all, I have in mind here the Geneva nuclear talks—we are convinced that it could contribute to the alleviation of confrontation and to the relaxation of tensions. This is exemplified by the successful outcome of the Madrid meeting of the Conference on Security and Co-operation in Europe, where the neutral and non-aligned countries of Europe played a significant and constructive role. We hope that these hints of positive development, coupled with the efforts of the largest number of countries, can lead to universal detente. This would constitute a significant step towards the establishment of confidence, equitable co-operation and the solution of key international issues.
86.	The Seventh Conference of Heads of State or Government of Non-Aligned Countries, held at New Delhi, launched numerous initiatives in this regard. It also proposed the gathering of world leaders at this session of the General Assembly; Mrs. Gandhi, the Prime Minister of India and Chairman of the Non-Aligned Movement, spoke very convincingly about this.
87.	Mankind is dramatically faced with the question: peace or war? The answer to the dilemma is found in the policy of peaceful coexistence and broadest international co-operation, which is also the essence of the policy of non-alignment. Therefore, at this critical hour our Movement is calling upon the international community, and upon the big Powers in particular, to prevent the world from sliding towards a nuclear catastrophe.
88.	The non-aligned countries are ready to assume their share of responsibility and to co-operate with others with a view to improving the general international situation. As a movement of sovereign States and peoples from all continents, with different social systems, we are united in the efforts aimed at safeguarding peace and security, at the establishment of equitable international relations, the promotion of free economic and social development and the consistent implementation of the Charter of the United Nations. These are, at the same time, the aspirations of the majority of States and of the influential political forces of the world at large.
89.	The peace that we advocate is not a state without war, nor is it peace at any cost. It is a peace in which all nations can freely enjoy the fruits of their independence and freedom of development in conditions of equal security. As an independent factor outside blocs, the non- aligned countries are making a substantial contribution to the attainment of that common goal. We expect that the constructive co-operation of all the Member States of the world Organization, particularly of the nuclear Powers and developed countries, will be displayed at this session with a view to finding acceptable ways out of the present crisis.
90.	It is high time to adopt measures to halt the arms race, particularly the nuclear arms race, and to launch a process of genuine disarmament. The emphasis placed on nuclear disarmament should by no means cover up the fact that, in terms of destructive power, the distinction between nuclear and conventional weapons is becoming increasingly blurred. Millions of people all over the world demand that reason should prevail over arms and that the potential of mankind should be used for the purposes of peace and progress, since peace cannot be secured by a constant rise in the level of the balance of armament. So far, unfortunately, there has been no adequate response on the part of those most responsible for the present dangerous developments.
91.	We consider that the solution of certain specific disarmament issues should be approached without delay. Here we have in mind primarily the conclusion of an agreement on strategic arms reduction and on medium- range missiles, as well as a treaty on a comprehensive nuclear-test ban and a convention on chemical weapons. Furthermore, we believe that comprehensive negotiations on nuclear and conventional disarmament, on the prohibition of all weapons of mass destruction and on measures to prevent nuclear or any other war should start as soon as possible. We welcome all constructive proposals to that end.
92.	We attribute special importance to the decision of the Madrid meeting to convene a new conference on security- and confidence-building measures and disarmament in Europe. This conference would, in our view, have wider international implications.
93.	The United Nations can fulfil its mission of safeguarding international peace and security if it becomes a bulwark supporting the peoples in their struggle against colonial and any other foreign domination and protecting them against force and aggression. Therefore, the world Organization should engage itself more resolutely in the resolution of acute crises. There is today what is termed a "crisis arc", stretching from the Mediterranean and the Gulf across southern Africa and South-East and Southwest Asia to Central America. Just and lasting solutions of these crises require the elimination of the policy of faits accomplis and of positions acquired by force, the withdrawal of occupation troops, the cessation of all intervention and interference in the internal affairs of other States and, of course, the exercise by peoples of their right to free development. There can be no peace and security as long as there are oppressed peoples.
94.	The Middle East crisis is a continuous cause of concern for us. The Israeli policy of aggression is constantly in the ascendant; the Palestinian people has now been suffering from it for decades. The latest victim of this expansionist policy is Lebanon. However, the recent cease-fire there, which should open up prospects for a solution, through an agreement among all national forces, aimed at preserving the independence, integrity and non- aligned status of Lebanon, is an encouraging sign. Peace in the Middle East can be secured only through a comprehensive and just solution which must ensure the withdrawal of Israel from all the Arab and Palestinian territories occupied since June 1967. There can be no peace without the exercise by the Palestinian people of their inalienable rights to self-determination, to return to their homes, to independence and to their own State, or without the exercise by all countries of that region of their right to develop in safety and independence. The peace process in the Middle East is not possible without the equal and independent participation of the PLO, the legitimate representative of the Palestinian people. The International Conference on the Question of Palestine, held recently at Geneva, has reaffirmed once again these principles and the basis for the resolution of the Middle East crisis.
95.	In view of the fact that security in the Mediterranean is inextricably linked to security in the Middle East, Africa and Europe, Yugoslavia has for a number of years pledged itself to the strengthening of all-round co-operation in eliminating the hotbeds of crisis in the region, as well as to the creation of an atmosphere of trust, in order to transform the Mediterranean into a region of peace, security and equitable co-operation.
96.	The situation in southern Africa is becoming ever more explosive because of South Africa's aggressive policy towards the front-line States, its illegal occupation of Namibia and the racist policy of the Pretoria regime. The aggressive acts against Angola and Mozambique have assumed the proportions of a real war The broadest action is indispensable to achieve urgent implementation of the United Nations plan for the independence of Namibia; it is indispensable in ensuring support for the struggle of the Namibian people under the leadership of SWAPO, its sole authentic representative, in eliminating the policy of apartheid, and in providing support for the front-line States in their resistance to aggression. The efforts of the OAU to that effect deserve our full recognition and assistance, as do the decisions of the Second World Conference to Combat Racism and Racial Discrimination The people of Western Sahara should be permitted to exercise their right of self-determination, in compliance with the decisions of the OAU.
97.	The United Nations has also laid a foundation for the resolution of the problems of Afghanistan and Kampuchea, as well as those of Cyprus and Korea. It has called for the withdrawal of foreign troops, for non-interference in the internal affairs of those countries, for full respect for their national unity, territorial integrity, sovereignty, independence and non-aligned status, and for respect for the right of peoples to decide their own destinies.
98.	We pledge ourselves as well to promote the exercise by the peoples of Central America of their right to free development without any foreign interference or pressure. Full support for the initiative of the Contadora Group, aimed at checking further critical developments in the region and at seeking peaceful solutions, is of paramount importance.
99.	It is with deep concern that we note the prolongation of the war between Iran and Iraq. This affects most seriously those two countries, but also peace and security in the region and elsewhere. We support the appeals and initiatives of the United Nations and of the Movement of Non-Aligned Countries, and we call once again on those two non-aligned countries, with which we have friendly relations, to withdraw their troops to the internationally recognized borders and start negotiations.
100.	The solution of economic problems is one of the priorities of the international community. Lasting answers can be found only through structural changes conducive to the establishment of the new international economic order based on equitable co-operation and for the benefit of all.
101.	The sixth session of the United Nations Conference on Trade and Development failed to fulfil the hopes and expectations of developing countries. No relevant conclusions were drawn from the broad agreement on difficulties in the world economy, growing interdependence and global responsibility for taking appropriate action towards changing inequitable economic relations, revitalizing economic activity and stimulating development, first and foremost of the developing countries. Furthermore, there is a desire to integrate the developing countries into the existing system.
102.	It is high time to overcome narrow interests and really tackle world economic problems for the benefit of the entire world community and therefore of each individual country as well. That is why, more than ever before, we need today a political decision on launching the process of global negotiations within the framework of the United Nations which could be conducted in stages, proceeding from the relatively simpler problems to the more difficult ones. In this context we also attach particular importance to the initiative of the Seventh Conference of Heads of State or Government of Non-Aligned Countries concerning the convening of an international conference on money and finance for development.
103.	Post-war developments have amply proved that the destiny of the world cannot be decided by a few States alone, regardless of their size or power. Bloc policy remains constrained and burdened by the outdated system of balance of power based on rivalry from a position of strength.
104.	The United Nations has an irreplaceable role and obligations in the search for solutions to problems of peace, security, disarmament and development. Therefore the world Organization must be not only a forum for effective negotiations but also the initiator and the protagonist of the democratic transformation of international relations.
105.	The aspiration of peoples to develop in peace, freedom and independence is the basic feature of our epoch. They are with ever greater resolve resisting domination, hegemony, occupation, interference and intervention. This shows that the situation, although very difficult, is not hopeless. The direction of future development will depend to a great extent on our common and continuous action. This implies active co-operation in the struggle against everything that usurps or denies the rights of nations and States and fundamental human rights and freedoms.
106.	That is why the relations among the nuclear Powers and the most developed countries, as well as their relations with other countries, are not only their concern. The international community is vitally interested in the normalization of relations and in a substantive dialogue between the great Powers on the basis of the principles of the Charter of the United Nations and active and peaceful coexistence.
107.	The current session of the General Assembly offers us an opportunity for a constructive dialogue and an agreement to embark, through the broadest possible consensus, on the road leading out of the crisis, to make a turn away from confrontation towards universal detente, to the solution of acute crises, to halting the arms race and to the resolution of international economic problems. This is neither simple nor easy, but there is no other alternative for the maintenance of peace and security, as well as for the promotion of general development. Yugoslavia, pursuing the policy founded by President Tito, will do everything it can, together with all those striving towards the same objectives, to ensure that the spirit of mutual respect, co-operation and democratic dialogue prevails, thus opening up better prospects for the benefit of the international community.
 

